MEMORANDUM**
Jose Alejandro Nolasco appeals his sentence of thirty months’ imprisonment and three years’ supervised release following his plea of guilty to illegal reentry after deportation. Because Nolasco waived his right to appeal in his plea agreement, we dismiss his appeal.
Nolasco’s plea agreement “waive[d] ... any right to appeal the imposition of sentence upon defendant under Title 18, United States Code, Section 3742 (sentence appeals).” Because Nolasco never asserted in the district court that he did not enter into his plea knowingly and volun*730tarily, we review for plain error. United States v. Ma, 290 F.Sd 1002, 1005 (9th Cir.2002). There is no plain error evident in the Rule 11 colloquy in the district court. The waiver is therefore knowing and voluntary.
The terms of the waiver explicitly waive any appeal of Nolasco’s sentence under 18 U.S.C. § 3742. Nolasco therefore may not avoid the waiver by arguing that his sentence was an incorrect application of the Sentencing Guidelines. See United States v. Schuman, 127 F.3d 815, 817 (9th Cir.1997).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.